DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on 09/27/2021 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/27/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 17, the limitation “prior to performing the multi-bed study” renders the claim indefinite because it is unclear whether the adjustment is received prior to performing the multi-bed study or the at least one bed scan time is calculated prior to performing the multi-bed study. For the present purposes of examination, the latter interpretation has been used. Further clarification is required.
Claims dependent upon a claim rejected under 35 U.S.C. 112(b) are also rejected under the same statute because they each inherit the indefiniteness of the claim(s) they respectively depend upon. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bai et al. (US 2020/0352537, corresponding PCT filed November 26, 2018, hereinafter “Bai”).
Regarding claim 11, Bai discloses a system (“an imaging system” [0007]), comprising: 
(“positron emission tomography (PET) device” [0007]); and 
a computer configured to (“electronic processor programmed to” [0007]): 
receive scanner-specific information including scanner sensitivity (“The at least one electronic processor 20 is then programmed to [...] using [...] a sensitivity matrix of the emission image acquisition device 12” [0047]); 
receive patient-specific information including attenuation (“an attenuation map can be generated from the prior CT image” [0024]; also see [0022], [0047]); 
calculate an attenuation-weighted sensitivity profile based on the scanner sensitivity and the attenuation (“In this case an attenuation map can be generated from the prior CT image if the patient does not have significant weight loss from previous patient scans and/or radiation sessions, and is used along with a sensitivity matrix of the PET scanner to predict the counts and/or count rate [e.g. attenuation-weighted sensitivity profile].” [0024]; also see [0025]-[0026], [0047], [0049]-[0051]; examiner notes that applicant discloses in [0046] of the PG pub version of the instant application stated: “the term attenuation-weighted sensitivity profile refers to any profile calculated using one or more a scanner sensitivity, patient attenuation, total measured counts, slice by slice measured counts, true, prompts, scatter, random, model-derived parameters and/or other suitable parameters”); 
calculate individual bed scan time for each bed in a multi-bed study based on the attenuation-weighted sensitivity profile (“using the CT image, the portion of the CT image corresponding to the PET scan at the given table position is identified. The position of this portion of the CT image relative to the patient body can be approximated using approaches such as patient atlas, etc. In turn, the rough relative (not absolute or precise) pharmaceutical distribution can be modelled. Then using the system modelling approaches in the advanced reconstruction with the attenuation map converted from the CT image, one can predict the image quality as a function of expected acquired counts at the specific table position, depending on the patient's attenuation at that location. This provides a target total counts that can be used to select the acquisition time” [0026]; also see “multi-bed position sessions” in [0023] and “acquisition time 34 for each bed position” in [0033]; also see [0021]-[0025]); and 
perform the multi-bed scan using the calculated individual bed scan times (“the at least one electronic processor 20 to perform disclosed operations including performing a PET imaging data acquisition process 30 which controls the PET imaging acquisition device 12 to acquire imaging data [...] The PET imaging data acquisition process 30 performs image acquisition for a bed position. This acquisition is scheduled to be performed over an acquisition time 34.” [0030]).
Regarding claim 12, Bai further discloses wherein the bed scan time for each bed is calculated using at least one additional parameter selected from the group consisting of: total measured counts, slice by slice measured counts, true, prompts, scatter, randoms, and model-derived parameters (“actually measured count rate” [0021]; “Advanced PET reconstruction algorithms can accurately model the performance the PET system” [0025]).
Regarding claim 13, Bai further discloses wherein the attenuation comprises an attenuation map generated from a computed tomography scan (“an attenuation map can be generated from the prior CT image” [0024]).
Regarding claim 14, Bai further discloses wherein the individual bed scan time for each bed is configured to provide a uniform total mean attenuation-weighted sensitivity for the multi- bed scan (“In the case of multi-bed position sessions, the acquisition time adjustment based on initial counts feedback for each bed position can assist in maintaining uniformity over the multiple bed positions.” [0023]; also see [0022], [0033]).
Regarding claim 15, Bai further discloses wherein the individual bed scan time for each bed is configured to maximize a signal-to-noise ratio (SNR) for each bed and provide a uniform noise profile for the multi-bed scan (“The dose and acquisition time settings are designed to ensure that sufficient positron-electron annihilation events are recorded to provide desired image quality as measured by a signal-to-noise-ratio (SNR) or other image quality metrics.” [0019]; also see “One advantage resides in using different image acquisition times at different table positions to achieve a uniform image quality.” [0009]; also see “maintaining uniformity over the multiple bed positions” [0023]; also see “noise fluctuations” and “noise variation” in [0035]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bai as applied to claim 11 above and further in view of Bal et al. (US 2015/0289832, October 15, 2015, corresponding granted Patent US 9,730,664 B2 is application submitted prior art via the IDS, hereinafter “Bal”).
Regarding claim 16, as best understood in light of the 35 USC 112(b) rejection stated above, Bai discloses the limitations of claim 11 as stated above. Bai further discloses wherein the individual bed scan time for each bed comprises one or more frames (“one or more frames or positions of the emission imaging data acquired over adjusted acquisition time to generate one or more reconstructed images.” [0008]; also see [0035]).
Bai fails to disclose wherein each frame comprises one or more gates, and wherein each of the one or more frames and the one or more gates includes a predetermined attenuation-weighted sensitivity profile.
However, Bal teaches, in the same field of endeavor, wherein each frame (“a plurality of frames for each of the beds” abstract) comprises one or more gates (“first set of first modality data including a first mu-map, a first plurality of gated data” [0007]; also see [0028], [0036]), and wherein each of the one or more frames and the one or more gates includes a predetermined attenuation-weighted sensitivity profile (“Each of the first plurality of frames corresponds to one of the first plurality of attenuation correction maps” [0009]; “Each of the first plurality of attenuation maps corresponds to a gate in the first plurality of gated data.” [0007]).

Regarding claim 17, Bai modified by Bal discloses the limitations of claim 16 as stated above, specifically regarding the one or more gates. Bai further discloses, as best understood in light of the 35 USC 112(b) rejection stated above, wherein the computer is configured to: 
receive an adjustment of at least one bed scan time calculated for the multi-bed study prior to performing the multi-bed study (“adjusting the acquisition time based on the measured count or count rate to generate an adjusted acquisition time” [0007]; also see “an acquisition time adjustment process 40 (e.g., a subroutine or sub-process of the PET imaging data acquisition process 30) leverages the count rate initially observed in the clinical PET data stored in the PET imaging data buffer 36 to dynamically adjust the acquisition time 34.” [0032]); 
receive a nuclear image data set from the first imaging modality corresponding to the multi-bed study for each of the one or more frames or the one or more gates (“the at least one electronic processor 20 to perform disclosed operations including performing a PET imaging data acquisition process 30 which controls the PET imaging acquisition device 12 to acquire imaging data” [0030]); and
generate a reconstruction of the nuclear image data set for each of the one or more frames or the one or more gates (“PET image reconstruction method or process 32 which processes the acquired PET imaging data to generate a reconstructed PET image” [0030]).

However, Bal further teaches, in the same field of endeavor, calculate first sensitivity (S), attenuation (A), and scan time (T) (SAT) weighting factors (“The longer FOV 202b of the MR-based mu-map 200c enables accurate modeling of the motion vectors from adjacent beds, which are used as weighting terms” [0037]; also see “where r( x) is a sensitivity weighting term and d( x) is the frame duration.” [0039]); and the reconstruction being generated using the SAT weighting factors (“used as weighting terms when stitching multiple images of the second image modality together (e.g., combing a first PET bed image with a second PET bed image)” [0037]; also see “image reconstruction” in [0033]; also see [0032]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Bai with calculate first sensitivity (S), attenuation (A), and scan time (T) (SAT) weighting factors; and the reconstruction being generated using the SAT weighting factors as taught by Bal in order to in order to reduce imaging artifacts due to respiratory motion ([0004] of Bal).
Regarding claim 18, Bai modified by Bal discloses the limitations of claim 17 as stated above and Bal further teaches, in the same field of endeavor, wherein the reconstruction is generated according to the equation:

    PNG
    media_image1.png
    75
    522
    media_image1.png
    Greyscale

where Ij,s (x) is a jth voxel in the reconstruction, Ij,b (x) is a reconstructed image for a bed 'b', Sj,b,g (x) is sensitivity of the first image modality, Aj,b,g (x) is attenuation and Tj,b, g (see equations 1-3 and [0038]-[0042]; examiner notes that the warping function T(x) is related to attenuation as shown in e.g. [0008], [0009]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Bai with the reconstruction being generated according to the claimed equation as taught by Bal in order to reduce imaging artifacts due to respiratory motion ([0004] of Bal).
Regarding claim 19, Bai modified by Bal discloses the limitations of claim 17 as stated above and Bal further teaches, in the same field of endeavor, wherein the computer is configured to perform a multi-bed reconstruction based on second SAT weighting factors (see “second set of second modality data including a second plurality of frames, wherein each of the second plurality of frames corresponds to one or more of the second plurality of motion vectors” in claim 2; also see [0007]-[0009], [0031], “weighting terms” in [0037], [0039]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Bai with wherein the computer is configured to perform a multi-bed reconstruction based on second SAT weighting factors as taught by Bal in order to reduce imaging artifacts due to respiratory motion ([0004] of Bal).
Regarding claim 20, Bai modified by Bal discloses the limitations of claim 17 as stated above and Bal further teaches, in the same field of endeavor, wherein the first SAT weighting factors are configured to provide optimized signal to noise ratio in the reconstruction (“To improve the signal to noise ratio (SNR) of the final motion corrected reconstructed image, the individual frames of each bed are warped to a reference frame and are summed together.” [0038]; also see [0037], [0039]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Bai with wherein the first SAT weighting factors are configured to provide optimized signal to noise ratio in the reconstruction as taught by Bal in order to reduce imaging artifacts due to respiratory motion ([0004] of Bal).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793